AO 24SB (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                  agelofl



                                    UNITED STATES DISTRICT CO
                                               SOUTHERN DISTRJCT OF CALIFORNIA
                                                                                                  RT~;871DIB
                                                                                                     CLERK US DISTRICT COURT
                     United States of America                               JUDGMENT                              1F~~s;1 e
                                                                                                   cA'i9RIM'INJEl@A
                                v.                                                                ~:All<:I..1i<=ml>e~~~


                  Alfonso Elias Caseres-Platero                             CaseNumber: 3:18-mj-22581-RAM

                                                                           Marc B. Geller
                                                                           Defendant's Attorney


REGISTRATION NO. 80607298

THE DEFENDANT:
 12.i:i pleaded guilty to count( s) 1 of Complaint
                                           ~~~---"'-~~~~~~~~~~~~~~~~~~~~~~~~-



 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                     Count Nnmber(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                           1


 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)         ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  12.i:iAssessment: $10 WAIVED                12.i:i Fine: WAIVED
12.':1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, November 5, 2018
                                                                          Date of Imposition of Sentence



                                                                                       BLE CLINTON E. AVERITTE
                                                                                      STATES MAGISTRATE JUDGE


                                                                                                           3:18-mj-22581-RAM
